

Horne International, Inc. (formerly Spectrum Sciences and Software Holdings
Corp.)
 
Amendment to Horne International, Inc.  2004 Non-Statutory Stock Option Plan
 
Dated May 10, 2010
 


 
This amendment to the Horne International, Inc. 2004 Non-Statutory Stock Option
Plan, as previously amended, is effective May 10, 2010.  The Horne
International, Inc. 2004 Non-Statutory Stock Option Plan shall be amended and
such amendment shall be fully incorporated as follows:
 
3.  SHARES SUBJECT TO THE PLAN.  The stock subject to Options granted under the
Plan shall be shares of the Company’s Common Stock, par value $.0001 per share
(“the Common Stock”), whether authorized but unissued or held in the Company’s
treasury.  The maximum number of shares of Common Stock which may be issued
pursuant to Options granted under the Plan shall not exceed in the aggregate
Thirty Two Million (32,000,000) shares, subject to adjustment in accordance with
the provisions of Section 11 hereof.  The Company shall at all times while the
Plan is in force reserve such number of shares of Common Stock as will be
sufficient to satisfy the requirements of all outstanding Options granted under
the Plan.  In the event any  Option granted under the Plan shall expire or
terminate for any reason without having been exercise in full or shall cease for
any reason to be exercisable in whole or in part, the un-purchased shares
subject thereto shall again be available for Options under the Plan.
 
All other terms and condition of the Amended 2004 Non-Statutory Stock Option
Plan shall remain in full force and effect.
 
HORNE INTERNATIONAL, INC.
 
/s/ Darryl K. Horne
 
Darryl K. Horne, CEO
 
Dated:  May 10, 2010
 

 
 
 

--------------------------------------------------------------------------------

 
